Citation Nr: 1540477	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-22 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In July 2015, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is of record.  During the hearing, the Veteran expressed his desire to withdraw from appellate consideration the claim for entitlement to service connection for a heart condition.  Accordingly, that claim will be formally dismissed below.


FINDINGS OF FACT

1. In July 2015, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to a heart condition.

2.  The claim for entitlement to service connection for bilateral hearing loss was denied in an April 2011 Board decision that was not appealed.
 
3.  Evidence received since the final April 2011 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

4.  An April 2003 rating decision denied service connection for tinnitus; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.
 
5. Evidence received since the April 2003 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.
 
 6.  Resolving the benefit of the doubt in favor of the Veteran, bilateral hearing loss has been found to be causally related to active duty.
 
 7.  The Veteran's tinnitus is at least as likely the result of service-connected bilateral sensorineural hearing loss


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for a heart condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  New and material evidence has been submitted since the April 2011 Board decision, and the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. 
§ 3.156 (2014). 

3.  New and material evidence has been submitted since the April 2003 rating decision, and the Veteran's claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014). 

 
4.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is established. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).
 
5.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal as to a claim for a heart condition, the Veteran elected to withdraw the issue from appellate consideration during the July 2015 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

VA's Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, in the decision below, the Board has reopened the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and granted the service connection claims on the merits, rendering any notice error or duty to assist failure harmless.

New and Material Evidence Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.   Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for service connection for tinnitus was originally denied by the RO in April 2003.  The Veteran did not file a notice of disagreement regarding the April 2003 rating decision.  Therefore, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  The Veteran also did not submit any information or evidence within one year of the August 2006 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52   (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Veteran's claim for service connection for bilateral hearing loss was denied in an April 2011 Board decision.  Although the Veteran was notified of the Board decision, he did not appeal. As such, the April 2011 Board decision is final. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014). 

The basis of both the RO and Board's denials for bilateral hearing loss and tinnitus was that there was no medical evidence linking the currently diagnosed bilateral hearing loss and tinnitus to service.  

Since both denials, the Veteran submitted a March 2012 private medical opinion stating that the Veteran's current hearing loss is more likely than not related to exposure to combat noises during service.  The examiner further stated that the Veteran's tinnitus is due to his noise induced bilateral hearing loss.  This evidence had not been previously considered and is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claims are reopened.

Service Connection

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
 
Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he was exposed to acoustic trauma in service from his duties as a combat engineer, which involved mine sweeping.  The Veteran also reported that he was riding in a truck that struck a land mine and he lost his hearing for about 10 days, and that he was around M-16's and mortars and rockets without hearing protection.  He indicated that prior to service he worked for Boeing Aircraft and had hearing protection and that after service, he worked as a farmer. His recreational activities included fishing, camping, and spending time with his family.

The Veteran's personnel records indicate that his military occupational specialty was as a combat engineer. Given his duties during service, the Board finds the Veteran's statements regarding exposure to loud noises during service to be credible and his exposure to acoustic trauma during service is conceded.

The medical evidence of record shows a current bilateral hearing loss disability and tinnitus.  

Service treatment records dated in March 1969 note that the Veteran complained of depressed hearing in his left ear for one week and was at the firing range one week ago; it was noted that his left ear was to be irrigated.  Clinical evaluation, which include audiometric hearing testing, during his August 1969 separation examination was conducted and a diagnosis of hearing loss was not made. 

A VA examination was conducted in February 2010.  The Veteran reported military noise exposure from explosions, helicopters, and small arms.  He reported civilian noise exposure from farming most of his life off and on and limited hunting and all terrain vehicle (ATV) noise.  Following a review of the claim file, including a discussion of the Veteran's service treatment records and hearing testing, the examiner opined that because the Veteran had normal hearing on entrance and separation from service, it is less likely as not that his hearing loss is the result of military noise exposure. 

A VA examination was conducted in July 2010.  The Veteran reported long standing hearing difficulties and that during service he lost hearing in his left ear following an explosion.  He reported further that he was exposed to noise from helicopters and aircraft, mortars, rockets, gunfire, and explosions during service, and farming equipment and hunting following service.  He reported using hearing protection after service.  Following a review of the claim file, including a discussion of the Veteran's service treatment records and hearing testing, the examiner opined that it is less likely than not that the Veteran's current hearing loss is a result of his military noise exposure.  The examiner noted that the Veteran reported significant military and civilian noise exposure, and that the Veteran had normal hearing on entrance and separation from service, but that he did complain of decreased hearing in his left ear in March 1969. Regardless of whether there was or was not a temporary shift in hearing around that time, on separation he had normal hearing.

The Veteran submitted a March 2012 private medical opinion form a board certified otolaryngologist, who states that the Veteran's current hearing loss is more likely than not related to exposure to combat noises during service.  The examiner further stated that the Veteran's tinnitus is due to his noise induced bilateral hearing loss.  The private physician noted the Veteran's current audiogram showing severe profound hearing loss as well as a detailed description of noise exposure during active service.  The physician stated that there are several indications that it is more likely than not that the Veteran has damage to his hearing from his combat related duties in Vietnam.  Moreover, the physician stated that the most common cause of tinnitus is sensorineural hearing loss which in this case is due to exposure to loud noise.   

During his July 2015 Board hearing, the Veteran testified of his noise exposure during service as a combat engineer and of his continued problems with hearing following his discharge from service.  Also of record are statements from the Veteran's mother and friend attesting to problems with his hearing following his discharge from active service.  

The Board finds that the Veteran has made credible statements that hearing loss symptoms began in active service and have been continuous since service.  The Board finds the Veteran's assertions of the onset of hearing loss during service and his reports that he has had hearing loss symptomatology since service (in the context of the demonstrated in-service acoustic trauma and current diagnoses) are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  The record includes the favorable March 2012 statement of the private physician which indicated that it was more likely than not that his bilateral hearing loss is due to acoustic trauma in service.  While the VA examination reports of record include opinions that hearing loss is not due to service, the Board finds that those opinions did not did not adequately address the credible lay evidence of symptoms of hearing loss in service and continuously since service.  The Court has held that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See Hensley, 5 Vet. App. at 157.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  

Moreover, the Board notes that the private physician has related the Veteran's tinnitus to his noise induced bilateral hearing loss.  As service connection for hearing loss is awarded in this decision, the Board also concludes that service connection for tinnitus as secondary to the bilateral hearing loss is warranted.  


ORDER

The appeal as to the claim for entitlement to service connection for a heart condition is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

 New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

 Entitlement to service connection for bilateral hearing loss is granted.

 Entitlement to service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


